DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu US 2014/0307218.
Regarding claim 1, Ryu teaches an optical film, comprising: a base film (fig. 1 102); and a liquid crystal layer (101) on one side of the base film, wherein the liquid crystal layer comprises polymerizable liquid crystal compounds in a polymerized form, wherein the liquid crystal layer further comprises a radical initiator [0042].  Ryu does not explicitly state the optical film has transmittance of 52% or more at the maximum absorption wavelength of the radical initiator.  However Ryu does discloses liquid crystal compounds [0013]-[0014], common radical initiators [0042] and common base films [0059] thus a transmittance of 52% or more is presumed.
Regarding claim 2, while Ryu does not explicitly state the base film has transmittance of 80% or more at the maximum absorption wavelength of the radical initiator,  Ryu does disclose common base films [0059] and common radical initiators [0042] therefore a transmittance of 80% or more at the maximum absorption wavelength of the radical initiator is presumed.  Ryu also discloses virtually the same concentration of the radical initator [0046].

Regarding claim 4, Ryu teaches an alignment layer between the liquid crystal layer and the base film [0086].


Regarding claim 16, Ryu teaches an polarizer [0060]-[0061], a liquid crystal layer on one side of the polarizer, wherein the liquid crystal layer comprises polymerizable liquid crystal compounds in a polymerized form, wherein the liquid crystal layer further comprises a radical initiator [0042].  Ryu does not explicitly state the optical film has transmittance of 52% or more at the maximum absorption wavelength of the radical initiator.  However Ryu does discloses liquid crystal compounds [0013]-[0014], common radical initiators [0042] and common base films [0059] thus a transmittance of 52% or more is presumed.
	Regarding claim 17, Ryu teaches the radial initiator remains in the liquid crystal layer after polymerization of the polymerizable liquid crystal compounds [0046].
	Regarding claim 18, Ryu teaches the liquid crystal layer comprises polymerizable liquid crystal compound in a non-polymerized state [0055].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Kagawa JP 20071347898.
Regarding claim 6, Ryu teaches all the limitations of claim 6 except the alignment layer has transmittance of 75% or more at the maximum absorption wavelength of the radical initiator in the liquid crystal layer.  Kagawa teaches an alignment layer with 80% transmittance in a near UV region 250-.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu US 2014/0307218 in view of Gu US 2002/0187283 and Ciba IRGACURE 651.
Regarding claim 5, Ryu teaches all the limitations of claim 5 except the alignment layer comprises a radical initiator, and wherein an absolute value of the difference between the maximum absorption wavelength of the radical initiator in the alignment layer and the maximum absorption wavelength of the radical initiator in the liquid crystal layer is 20 nm or more.  Ryu teaches a Irgacure 791 as the radical initiator of the liquid crystal layer which has a 310nm max absorption wavelength according to the current specification.  Gu teaches an alignment layer with radicial initiator Irgacure 651 [0043]  for providing an inexpensive polyimide-free alignment layer comprising a mixture of an epoxy and a reactive liquid crystal material is used for fabricating liquid crystal displays (LCDs). The alignment layer can be cast onto a previously aligned layer, without destroying the alignment of the underlying layer, thus allowing for monolithic fabrication of compensator stacks, without film transfer lamination (see abstract).  Ciba discloses this maximum absorption wavelength of Irgacure as 345 nm (see absorption spectrum chart).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ryu in view of Gu to allow for monolithic fabrication of compensator stacks, without film transfer lamination.
Claim 7-10 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu US 2014/0307218 in view of Osato US 2021/0020870.
Regarding claim 7, Ryu teaches a an optical film, comprising: a first liquid crystal layer (fig. 1 101);, wherein the first liquid crystal layer comprises first polymerizable liquid crystal compounds in a 
Ryu does not explicitly teach wherein the second liquid crystal layer comprises second polymerizable liquid crystal compounds in a polymerized form. And a second liquid crystal layer on one side of the first liquid crystal layer  wherein the second liquid crystal layer further comprises a second radical initiator, and wherein transmittance of a structure comprising the first liquid crystal layer and the second liquid crystal layer is 25% or more at the maximum absorption wavelength of the first radical initiator or at the maximum absorption wavelength of the second radical initiator.  Ryu  discloses liquid crystal compounds [0013]-[0014] in common with the current application, common radical initiators [0042] and common base films [0059] thus a transmittance of 52% or more is presumed.  However Ryu does disclose the liquid crystal layers can be used as waveplates/retarders [0060].
Osato teaches waveplates are stacked to for anisotropic films and/or polarization plates with broad wavelength ranges (see [0066]).  Therefore it would have been obvious obvious to stack them as necessary to form wideband films.  The proposed combination would meet the limitation of the second liquid crystal layer further comprises a second radical initiator, and wherein transmittance of a structure comprising the first liquid crystal layer and the second liquid crystal layer is 25% or more (52% x 52% > 25%) at the maximum absorption wavelength of the first radical initiator or at the maximum absorption wavelength of the second radical initiator.
Regarding claim 8 and 9, stacking two waveplates according to Ryu and Osato (see claim 7 rejection) would meet the limitation of the first/second liquid crystal layer has transmittance of 52% or more at the maximum absorption wavelength of the first/second radical initiator.
Regarding claim 10, Osato teaches the first liquid crystal layer has a refractive index relationship according to Equation 1 or 2 below,
Nx>Ny=Nz   [Equation 1] 

	Regarding claim 12, Osato teaches the first liquid crystal layer has a thickness direction phase difference according to Equation B below in a range of −130 nm to −40 nm ([0243] Table 1 Rth (590) ex 1 value is negative -60 as Rth is calculated differently in the reference [0039]).

Rth=d×(Nz−(Nx+Ny)/2)   [Equation B] wherein, Rth is a thickness direction phase difference, Nx, Ny and Nz are the refractive index in the slow axis direction, the refractive index in the fast axis direction and the refractive index in the thickness direction of the liquid crystal layer, respectively, and d is the thickness of the liquid crystal layer.

	Regarding claim 13, Osato teaches the second liquid crystal layer has a refractive index relationship according to Equations 3 and 4 below:
Nx≥Ny   [Equation 3] ([0020] Formula 2)
Nz>Ny   [Equation 4] ([0020] Formula 2) wherein, Nx, Ny and Nz are the refractive index in the slow axis direction, the refractive index in the fast axis direction and the refractive index in the thickness direction of the liquid crystal layer, respectively.
	Regarding claim 14, Osato teaches the second liquid crystal layer has an in-plane phase difference according to Equation A below in a range of 0 nm to 180 nm ( [0243] Table 1  Ex 1 Re (590):

Rin=d×(Nx−Ny)   [Equation A] wherein, Rin is an in-plane phase difference, Nx and Ny are the refractive index in the slow axis direction and the refractive index in the fast axis direction of the liquid crystal layer, respectively, and d is the thickness of the liquid crystal layer.

Rth=d×(Nz−(Nx+Ny)/2)   [Equation B] wherein, Rth is a thickness direction phase difference, Nx, Ny and Nz are the refractive index in the slow axis direction, the refractive index in the fast axis direction and the refractive index in the thickness direction of the liquid crystal layer, respectively, and d is the thickness of the liquid crystal layer.

Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of in view of Kim US 2021/0043874 of Jung US 20190237515.
Regarding claim 7, Ryu teaches a an optical film, comprising: a first liquid crystal layer (fig. 1 101);, wherein the first liquid crystal layer comprises first polymerizable liquid crystal compounds in a polymerized form [0013-0014], wherein the first liquid crystal layer further comprises a first radical initiator [0042].
Ryu does not explicitly teach wherein the second liquid crystal layer comprises second polymerizable liquid crystal compounds in a polymerized form. And a second liquid crystal layer on one side of the first liquid crystal layer  wherein the second liquid crystal layer further comprises a second radical initiator, and wherein transmittance of a structure comprising the first liquid crystal layer and the second liquid crystal layer is 25% or more at the maximum absorption wavelength of the first radical initiator or at the maximum absorption wavelength of the second radical initiator.  Ryu  discloses liquid crystal compounds [0013]-[0014] in common with the current application, common radical initiators [0042] and common base films [0059] thus a transmittance of 52% or more is presumed.  However Ryu does disclose the liquid crystal layers can be used as polarizer/waveplates/retarders [0060].

Regarding claim 8 and 9, stacking two waveplates according to Ryu and Jung (see claim 7 rejection) would meet the limitation of the first/second liquid crystal layer has transmittance of 52% or more at the maximum absorption wavelength of the first/second radical initiator.
Regarding claim 10, Jung teaches the first liquid crystal layer has a refractive index relationship according to Equation 1 or 2 below,
Nx>Ny=Nz   [Equation 1] [0024][0025][0033]
Nx>Ny>Nz   [Equation 2]  ([0023][0025][0033] ) wherein Nx, Ny and Nz are the refractive index in the slow axis direction, the refractive index in the fast axis direction and the refractive index in the thickness direction of the liquid crystal layer, respectively.
	Regarding claim 11, Jung teaches the first liquid crystal layer has an in-plane phase difference according to Equation A below in a range of 60 nm to 180 nm  [0035].
Rin=d×(Nx−Ny)   [Equation A] wherein Rin is an in-plane phase difference, Nx and Ny are the refractive index in the slow axis direction and the refractive index in the fast axis direction of the liquid crystal layer, respectively, and d is the thickness of the liquid crystal layer.
Conclusion


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871